Citation Nr: 0904075	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-36 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  The veteran passed away on May [redacted], 2004; at 
the time of his death he was in receipt of VA compensation 
and pension benefits.  The appellant is the veteran's 
putative spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 letter decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  In January 2009, a videoconference 
hearing on appeal was held before the undersigned, who is the 
Veterans Law Judge designated by the Chairman to conduct that 
hearing. 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of 
the hearing has been produced and has been included in the 
claims folder for review.


FINDINGS OF FACT

1.  The veteran and the appellant cohabitated with each for 
many years.  

2.  The veteran and the appellant formally married each other 
August 2003.  

3.  The veteran died in May 2004.

4.  Although the veteran and the appellant were residing with 
one another at the time of his death, prior to August 2003, 
the evidence indicates that the veteran and the appellant did 
not hold themselves out publicly to be in a common law 
marriage.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for 
a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 
5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 
3.54, 3.204, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statements of 
the case and various notice letters have notified the 
appellant of any type of evidence needed to substantiate her 
claim.

In January 1993, the veteran submitted a claim for VA 
compensation benefits.  On the VA Form 21-526, Veteran's 
Application for Compensation or Pension, the veteran reported 
that he was married.  He wrote he had been married twice 
previously and his wife had been married three times before.  
He provided his spouse's name, who is the appellant, and he 
did not provide any additional information with respect to 
his other marriages.  

Service connection was subsequently awarded for hypertension; 
a 10 percent disability rating was assigned, and the veteran 
was paid $85.00 - the monthly rate for a veteran without 
dependents.  For the next ten years, until 2003, the veteran 
received VA compensation payments, in various denominations, 
at the veteran without dependents rate.  It is noted, 
however, that during that same period of time, the veteran's 
VA medical records reported that the veteran was married.  
More importantly, the records indicated that the veteran 
repeatedly told his care givers that he was married to the 
appellant.  

In March and then May 2003, the VA service-connected a number 
of disabilities and ultimately assigned a 100 percent rating 
(total disability evaluation based on individual 
unemployability due to his service-connected disabilities).  
The veteran was notified of that action.  He responded with a 
VA Form 21-4138, Statement in Support of Claim, dated April 
2003, in which he stated that he wanted "[redacted]" to 
be the payee of his benefits.  [redacted] is the appellant.  
He was further found to be incompetent for VA purposes.  

The RO then sent to the veteran a request for additional 
information concerning [redacted].  Specifically, the 
RO asked for a copy of the veteran's certificate of marriage 
to [redacted].  If the veteran was claiming that he 
had a common law marriage with the appellant, the veteran and 
the appellant were asked to submit additional information 
concerning the common law marriage.  Responding to the RO's 
inquiry, the appellant told the RO that she and the veteran 
had been living together for seventeen years.  She further 
stated that if she and the veteran had married during that 
time, she would not have received "SSI" and she and the 
veteran could not have made it financially.  Since the 
veteran was now receiving a larger disability from the VA, 
she and the veteran were going to be married in August 2003.  

On August [redacted], 2003, the veteran and the appellant were married 
in Pottawatomie County of Oklahoma.  They were married before 
the justice of the peace.  A copy of that marriage 
certificate was sent to the RO along with other documents 
obtained by the appellant.  One of the documents was a VA 
Form 21-686c, Declaration of Status of Dependents.  On that 
form, the appellant stated that she had been married three 
times prior to the veteran; her first husband was [redacted] 
[redacted] and her second and third marriages were to [redacted]
[redacted] and [redacted].  It was unclear from the record 
whether she was married to Mr. [redacted] before Mr. [redacted], or 
to Mr. [redacted] after Mr. [redacted].  [On one form the appellant 
stated that she was divorced from Mr. [redacted] in 1971.  
However, on another form, she stated that she was married to 
Mr. [redacted] from 1965 to 1967, and to Mr. [redacted] from 1969 to 
1975.]

Unfortunately, while the appellant's status as the veteran's 
husband was being worked-out, the veteran passed away on May 
[redacted], 2004.  Following his death, the appellant submitted a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits along with any other VA benefits she was eligible 
therefor.  Along with her claim for benefits, the appellant 
submitted a letter from the State of Kansas.  In that letter, 
a Kansas state employee reported that the state had looked 
for a copy of the appellant's divorce decree.  The years that 
were investigated were 1968 through 1972.  The employee 
reported that such a decree had not been recorded through the 
state.  However, it was further noted that just because the 
decree was not recorded, that did not mean that the divorce 
did not occur.  

Despite the documents submitted by the appellant, the RO 
concluded that it could not grant survivor-type benefits to 
the appellant.  More specifically, the RO stated that there 
was a question as to the legality of the August 2003 marriage 
between the veteran and the appellant.  The RO concluded that 
since there was a legal impediment to the marriage, i.e., the 
lack of a divorce from a previous husband, the subsequent 
marriage was in question and benefits could not be paid.  The 
appellant was notified of said action and she has appealed.

Responding to the RO's decision, the appellant appealed to 
the Board for review.  The appellant and her representative 
have argued that the appellant's common law marriage should 
be recognized and that the appellant's marriage before a 
justice of the peace from the state of Oklahoma should also 
be recognized.  She has added, through her testimony before 
the Board, that for approximately 20 years, she lived with 
the veteran and in her mind, she had a common-law marriage.  

To support her contentions, the appellant has provided 
written statements.  One of the statements was written by her 
sister.  The sister stated that she and the appellant had 
lived together during the early 1970s and that her sister had 
done all of the mechanics of dissolving her marriage to Mr. 
[redacted].  She further stated that both she and her sister were 
under the impression that the divorce had been finalized.  
Finally, she wrote that her sister and the veteran lived as 
husband and wife for many years, they shared the same home, 
they held themselves out publicly to be married, and that it 
was a permanent, exclusive relationship.  

The appellant has argued that she should be considered the 
veteran's surviving spouse under VA law and regulation.  She 
argues that under Oklahoma State law they would have been 
considered in a "common-law" marriage.  She asserts that 
both she and the veteran held themselves out to the public as 
husband and wife in the years prior to his death.

Common-law marriage is recognized in the state of Oklahoma.  
However, to establish a common-law marriage, the parties 
must:

(1) have an actual and mutual agreement 
between the spouses to be husband and 
wife; 
(2) have a permanent relationship; 
(3) have an exclusive relationship, 
proved by cohabitation as man and wife; 
and 
(4) hold themselves out publicly as 
husband and wife.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2008) and who was the 
spouse of the veteran at the time of the veteran's death; and 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse; and (2) 
has not remarried or has not since the death of the veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2008).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2008).

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2008).  According to Black's 
Law Dictionary, a "common law marriage" is defined as a 
marriage not solemnized in the ordinary way (i.e. non- 
ceremonial) but created by an agreement to marry, followed by 
cohabitation, a consummated agreement to marry, marriage 
contract, per verba de praesenti, followed by cohabitation.  
Such a marriage requires a positive mutual agreement, 
permanent and exclusive of all others, to enter into a 
marriage relationship, cohabitation sufficient to warrant 
fulfillment of necessary relationship of man and wife, and an 
assumption of marital duties and obligations.  Id. at 144-45 
(5th abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1) (2008).  VA shall require corroborating 
evidence to verify a marriage where:  the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question.  38 U.S.C.A. § 5124(c) (West 2002); 38 C.F.R. § 
3.204(a)(2) (2008).  Failure to furnish the higher class of 
evidence, however, does not preclude the acceptance of a 
lower class if the evidence furnished is sufficient to prove 
the point involved.  38 C.F.R. § 3.204(b) (2008).

Marriage is established by one of the following types of 
evidence (in the order of preference):

1)	Copy or abstract of the public 
record of marriage, or a copy of the 
church record of marriage, containing 
sufficient data to identify the parties, 
the date and place of marriage, and the 
number of prior marriages if shown on the 
official record; 
2)	Official report from service 
department as to marriage which occurred 
while the veteran was in service; 
3)	The affidavit of the clergyman or 
magistrate who officiated; 
4)	The original certificate of 
marriage, if the VA is satisfied that it 
is genuine and free from alteration; 
5)	The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony; 
6)	In jurisdictions where marriages 
other than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, 
if living, setting forth all of the facts 
and circumstances concerning the alleged 
marriage, such as the agreement between 
the parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and 
whether children were born as the result 
of the relationship.  This evidence 
should be supplemented by affidavits or 
certified statements from two or more 
persons who know as the result of 
personal observation the reputed 
relationship which existed between the 
parties to the alleged marriage including 
the periods of cohabitation, places of 
residences, whether the parties held 
themselves out as married, and whether 
they were generally accepted as such in 
the communities in which they lived; or, 
7)	Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid 
marriage actually occurred.

38 C.F.R. § 3.205(a) (2008).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) (2008) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information or protest by a party having an 
interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a 
certified abstract of final decree of divorce or annulment 
specifically reciting the effects of the decree.  38 C.F.R. § 
3.206(b) (2008).

In the current case, the appellant has contended that it was 
her belief that she and the appellant were legally able to 
enter into a common law marriage in the late 1980s.  She has 
stated that she knew of no impediment to such an action.  
Moreover, she contends that both the veteran and she held 
themselves out to others as being married, they were 
exclusive in their relationship to one another, it was a 
permanent relationship, and they cohabitated with each other.  
Yet, the lay evidence, to include statements from the 
appellant and her family have been contradictory, or at best 
inconclusive, regarding the status of the appellant in 
regards to her ability to enter into a marriage, either 
legally or via common law.  

The Board finds that the contemporaneous evidence and 
subsequent lay statements do not support this claim.  While 
it is true that the appellant and the veteran lived together 
for many years, the question arises as to whether they were 
holding themselves out to the public as husband and wife.  
The appellant admitted that she held herself out to SSI as 
single, and not married, for the purpose of obtaining 
benefits from the Social Security Administration.  She 
further stated that if she had been married, either by common 
law or legally, she would not have obtained said benefits.  
The appellant has further not submitted joint income tax 
returns, insurance records, joint financial account 
statements, or other evidence that would indicate that she 
and the veteran held themselves out to institutions as being 
married to one another.  Also, until the veteran began 
receiving a 100 percent disability rating, the veteran never 
sought to include for VA pay purposes the appellant as his 
common law wife.  Moreover, when he named her as a recipient 
of his VA benefits in 2003, he listed her as [redacted] [redacted], 
not [redacted].  While the veteran and the appellant may 
have held themselves out as being married to one another to 
friends or family or medical care providers, there is nothing 
in the evidence in which either the veteran or the appellant 
held themselves out to federal, state, or local agencies as 
in a marriage relationship with one another.  

Nevertheless, the appellant may argue that the appellant's 
and veteran's relationship should be recognized by VA as a 
valid marriage under the provisions of 38 U.S.C.A. § 103(a) 
(West 2002) and 38 C.F.R. § 3.52 (2008).  VA General Counsel 
has held in a precedent opinion that an appellant's lack of 
knowledge that a common law marriage was not recognized by 
the appropriate jurisdiction is a legal impediment that does 
not necessarily bar recognition of the marriage for VA 
purposes.  VAOPGCPREC 58- 91 (June 17, 1991).  However, the 
evidence shows that there was never an intention on the 
veteran's or appellant's part to be married until is was 
apparent that they would receive greater benefits from the VA 
being married than the appellant would receive as being 
single from the SSI.  Thus, there was never a deemed common-
law marriage.  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the veteran's surviving spouse for VA purposes.  
The Board finds the lay statements supporting the alleged 
common law marriage are not creditable.  See Washington v. 
Nicholson, No. 03-1828, slip op. at 5-6 (U.S. Vet. App. Nov. 
2, 2005); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  Therefore, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appellant's claim is 
denied.


ORDER

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the VA purposes is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


